Exhibit 10(i) 2

OPTION AGREEMENT

OPTION AGREEMENT dated as of this 19th day of September, 2002 (the "Option
Agreement") among Bio Standard Corporation, a Florida corporation ("BSTN"), Palm
Beach Rejuvenation Centres, Inc., a Florida corporation ("PBRC") and the
individual shareholders of PBRC listed in Exhibit A hereof (collectively the
"Shareholders"), being the owners of record of all of the issued and outstanding
stock of PBRC.

Whereas, BSTN, PBRC and the Shareholders have agreed to enter into a Share
Exchange Agreement pursuant to which BSTN has acquired 21% of the issued and
outstanding shares of PBRC ("PBRC Shares"); and

Whereas, BSTN, PBRC and the Shareholders desire to enter into this separate
Option Agreement pursuant to which BSTN shall have the right and option to
acquire an additional 59% of the issued and outstanding PBRC Shares as provided
in Section 1 below, subject to the rights of PBRC provided in Section 2 below.

Now, therefore, PBRC, BSTN and the Shareholders adopt this Option Agreement as
follows:

ARTICLE 1. OPTION OF BSTN

1.1. BSTN'S OPTION. The parties agree that during the period of two years from
and after the execution of this Option Agreement, BSTN shall have the right and
PBRC and the Shareholders shall have the obligation to sell, transfer and assign
to BSTN an additional number of PBRC Shares equal to 59% of the PBRC Shares in
consideration of $16,000,000, payable to the Shareholders in cash or BSTN
Shares, at PBRC’s option.

1.2. SERVICES OF SHAREHOLDERS. The Shareholders shall cooperate fully with BSTN
in delivering the books and records of PBRC so that BSTN can secure in a timely
manner the audited financial statements of PBRC, if required for a registration
statement, for the two years ended December 31, 2000 and 2001, and shall timely
assist the independent public accountants of BSTN necessary for the preparation
and filing of BSTN's Annual Report for December 31, 2002, if required for
inclusion in BSTN's Annual Report.

ARTICLE 2. RIGHT OF SHAREHOLDERS TO DEMAND SPIN-OFF

2.1. SHAREHOLDERS' RIGHT TO DEMAND SPIN-OFF. At any time on and after six months
following the execution of this Option Agreement, the Shareholders shall have
the right to demand that BSTN spin-off to BSTN shareholders the 21% of PBRC
Shares that are being acquired pursuant to the Share Exchange Agreement. If the
spin-off election is made by the Shareholders prior to the effective date of the
registration statement, the parties acknowledge that the registration statement
will be subject to being withdrawn.

2.2. SPIN-OFF PRIORITY. In the event that the Shareholders give notice to BSTN
of the demand for the spin-off, the option of BSTN provided in Article 1 above
shall terminate and shall be null and void.

2.3. SPIN-OFF SERVICES. On or before thirty days of receipt of notice from the
Shareholders of the election for the spin-off of PBRC, BSTN, its officers, legal
counsel, and BSTN's corporate securities compliance consultants shall undertake
and perform at its sole expense the following: file with the Securities and
Exchange Commission necessary documentation under the Securities Exchange Act of
1934 disclosing the spin-off, commence preparation of any necessary registration
statement under the Securities Act of 1933 in order to effectuate the spin-off,
shall distribute to all of the shareholders of BSTN, pro rata, the PBRC Shares,
shall undertake to have the PBRC Shares of the successor public company become
subject to quotation on the OTC:BB or other appropriate exchange or securities
quotation system, shall coordinate with BSTN's transfer agent, the CUSIP Service
Bureau and the NASD and provide such other services to PBRC and the Shareholders
in order for the Shareholders to be control persons, officers and directors of
the successor reporting public company.

2.4. OWNERSHIP OF BSTN SHARES. In the event that the Shareholders exercise their
right to the spin-off, the Shareholders shall retain full right, title and
interest in any of the 2,000,000 BSTN Shares issued in connection with the Share
Exchange Agreement, as well as any other BSTN Shares they may own of record and
beneficially.

ARTICLE 3. CLOSING

3.1. TIME AND PLACE. The closing of this Option Agreement shall be held as soon
as possible at the offices of BSTN, at 301 Clematis Street, Suite 3000, West
Palm Beach, FL 33401 unless another place or time is agreed upon in writing by
the parties. All proceedings to be taken and all documents to be executed at the
closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed.

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

The Shareholders, individually and separately, represent and warrant as follows:

4.1. TITLE TO SHARES. The Shareholders are the owners, free and clear of any
liens and encumbrances, of all of the presently issued and outstanding PBRC
Shares and have the legal right and authority to issue the additional 59% of the
PBRC Shares.

4.2. LITIGATION. There is no litigation or proceeding pending, or to any
Shareholder's knowledge threatened, against or relating to the PBRC Shares held
by the Shareholders.

4.3 SOLE OFFICERS AND DIRECTORS. The Shareholders represent that they are the
sole officers and directors of PBRC, they will not cause any other person, other
than Thomas J. Craft, Jr., to be elected as a director or appointed as an
officer of PBRC, and they will not submit their resignations as officers and
directors until the Closing.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PBRC

PBRC represents and warrants that:

5.1. CORPORATE ORGANIZATION AND GOOD STANDING. PBRC is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.

5.2. CAPITALIZATION. The authorized capital stock of PBRC consists of 7500 of
PBRC Shares of which 100 shares are issued and outstanding and are owned of
record and beneficially by the Shareholders.

5.3. ISSUED STOCK. All the outstanding PBRC Shares are duly authorized and
validly issued and non-assessable.

5.4. CORPORATE AUTHORITY. PBRC has all requisite corporate power and authority
to own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by this Option Agreement and all other agreements and instruments
related to this Option Agreement.

5.5. AUTHORIZATION. Execution of this Option Agreement has been duly authorized
and approved by PBRC 's board of directors.

5.6. FINANCIAL STATEMENTS. The financial statements of PBRC ("PBRC Financial
Statements") for the period ended June 30, 2002 copies of which shall be
delivered by PBRC to BSTN prior to the closing. Pursuant to the requirements of
the Act, updated PBRC Financial Statements shall be prepared by PBRC's
independent public accountant for subsequent quarters and fiscal year end for
inclusion in the Registration Statement, if required by Regulation S-X. The PBRC
Financial Statements shall fairly present the financial condition of PBRC as of
the date(s) therein and the results of its operations for the periods then ended
in conformity with generally accepted accounting principles consistently
applied.

5.7. TITLE. PBRC has good and marketable title to all the real property and good
and valid title to all other property included in the PBRC Financial Statements.
Except as set out in the balance sheet thereof, the properties of PBRC are not
subject to any mortgage, encumbrance, or lien of any kind except minor
encumbrances that do not materially interfere with the use of the property in
the conduct of the business of PBRC.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF BSTN

BSTN represents and warrants that:

6.1. CORPORATE ORGANIZATION AND GOOD STANDING. BSTN is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.

6.2. CAPITALIZATION. BSTN's authorized capital stock consists of 250,000,000
shares of Common Stock, $.001 par value per share ("BSTN Shares"), of which
21,973,748 BSTN Shares have been issued and are outstanding, exclusive of the
2,000,000 BSTN Shares being issued under the Share Exchange Agreement.

6.3. ISSUED STOCK. All the outstanding BSTN Shares are duly authorized and
validly issued and non-assessable.

6.4. CORPORATE AUTHORITY. BSTN has all requisite corporate power and authority
to own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by the Share Exchange Agreement and this Option Agreement and all
other agreements and instruments related to this Option Agreement.

6.5. AUTHORIZATION. Execution of this Option Agreement has been duly authorized
and approved by BSTN's board of directors.

6.6 FINANCIAL STATEMENTS. BSTN's financial statements dated as of December 31,
2001 and 2000 which have been filed with the Securities and Exchange Commission
as part of BSTN's Annual Report on Form 10-KSB, audited by BSTN's independent
public accountants according the requirements of Regulation S-X promulgated by
the SEC, and fairly present the financial condition of BSTN as of the date
therein and the results of its operations for the period then ended in
conformity with generally accepted accounting principles consistently applied
(the "BSTN Financial Statements").

6.6. NO MATERIAL CHANGES. Except as set out by attached schedule, there has been
no material adverse change in the business, properties, or financial condition
of BSTN since the date of the BSTN Financial Statements.

ARTICLE 7. CONDUCT PENDING BSTN OPTION AND RIGHT OF PBRC

PBRC, BSTN and the Shareholders covenant and agree that between the date of this
Option Agreement and the exercise of the option by BSTN as provided in Section 1
above or any exercise by PBRC of the right and the right of PBRC as provided in
Section 2 above, each of the parties agree as follows:

7.1. No change will be made in the articles of incorporation, by-laws, or other
corporate documents of PBRC or BSTN.

7.2. PBRC and BSTN will use their respective best efforts to maintain and
preserve their respective business organizations and management and will not
enter into any material commitment except in the ordinary course of their
respective businesses and as contemplated by this Agreement.

7.3. NO TRANSFER OF SHARES. None of the Shareholders will sell, transfer,
assign, hypothecate, lien, or otherwise dispose or encumber their PBRC Shares
nor the BSTN Shares other than pursuant to a registration statement or any
exemption under the Act, which may include Rule 144(k).

7.4. CONTROL BY PBRC AND SHAREHOLDERS. At all times following the execution of
this Option Agreement, the Shareholders shall be the sole and exclusive officers
and control persons of the business, operations and finances of PBRC and shall
be entitled to such compensation as the Shareholders shall determine in their
sole discretion. The Shareholders agree to the election of Thomas J. Craft, Jr.
to the board of directors of PBRC

7.5 SERVICES OF SHAREHOLDERS. The Shareholders shall cooperate fully with BSTN
in delivering the books and records of PBRC so that BSTN can secure in a timely
manner the audited financial statements of PBRC, if required for the
Registration Statement, for the two year period ended December 31, 2000 and
2001, and shall timely assist the independent public accountants of BSTN
necessary for the preparation and filing of BSTN's Annual Report for December
31, 2002.

ARTICLE 8. CONDITIONS PRECEDENT TO OBLIGATIONS OF

PBRC AND SHAREHOLDERS

8.1. BSTN'S REPRESENTATIONS AND WARRANTIES. The representations and warranties
of BSTN set forth herein shall be true and correct at the closing as though made
at and as of that date, except as affected by transactions contemplated hereby.

8.2. BSTN'S COVENANTS. BSTN shall have performed all covenants required by this
Option Agreement to be performed by it on or before the closing.

8.3. BOARD OF DIRECTOR APPROVAL. This Option Agreement shall have been approved
by the Board of Directors of BSTN.

8.4. SUPPORTING DOCUMENTS OF BSTN. BSTN shall have delivered to the Shareholders
supporting documents in form and substance reasonably satisfactory to the
Shareholders, to the effect that:

(a) A good standing certificate from the jurisdiction of BSTN's state of
organization stating that BSTN is a corporation duly organized, validly
existing, and in good standing;

(b) Secretary's certificate stating that BSTN is authorized capital stock is as
set forth herein;

(c) Certified copies of the resolutions of the board of directors of BSTN
authorizing the execution of this Option Agreement and the consummation hereof;

(d) Secretary's certificate of incumbency of the officers and directors of BSTN;

(e) BSTN's Financial Statements;

(f) BSTN shall authorize its counsel to issue appropriate opinions and instruct
its transfer agent with respect to the registration statement or any exemption
that shall be available under the Act with respect to the BSTN Shares issued to
the Shareholders under the Share Exchange Agreement in order to permit the
Shareholders to publicly offer and resell the 2,000,000 BSTN Shares under the
Act or unless an exemption shall be available from the registration requirements
under the Act;

(g) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

ARTICLE 9. CONDITIONS PRECEDENT TO OBLIGATION OF BSTNBSTN's obligation to
consummate this exchange shall be subject to fulfillment on or before the
closing of each of the following conditions, unless waived in writing by BSTN:

9.1. SHAREHOLDERS' REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the Shareholders set forth herein shall be true and correct at the
closing as though made at and as of that date, except as affected by
transactions contemplated hereby.

9.2. SHAREHOLDERS' COVENANTS. The Shareholders shall have performed all
covenants required by this Option Agreement to be performed by them on or before
the closing.

9.3. PBRC'S REPRESENTATIONS AND WARRANTIES. The representations and warranties
of PBRC set forth herein shall be true and correct at the closing as though made
at and as of that date, except as affected by transactions contemplated hereby.

9.4. PBRC'S COVENANTS. PBRC shall have performed all covenants required by this
Agreement to be performed by them on or before the closing.

9.5. BOARD OF DIRECTOR APPROVAL. This Option Agreement shall have been approved
by the Board of Directors of PBRC.

9.6. SUPPORTING DOCUMENTS OF PBRC. PBRC shall have delivered to BSTN supporting
documents in form and substance reasonably satisfactory to BSTN, to the effect
that:

(a) A good standing certificate from the jurisdiction of PBRC's state of
organization stating that PBRC is a corporation duly organized, validly
existing, and in good standing;

(b) Secretary's certificate stating that PBRC is authorized capital stock is as
set forth herein;

(c) Certified copies of the resolutions of the board of directors of PBRC
authorizing the execution of this Agreement and the consummation hereof;

(d) Secretary's certificate of incumbency of the officers and directors of PBRC;

(e) PBRC's Financial Statements; and

(f) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

ARTICLE 10. POST-CLOSING CONDUCT AND COVENANTS

10.1 BSTN EXCHANGE ACT OBLIGATIONS. For the period of two years following the
execution of this Option Agreement:

(a) BSTN shall take all reasonable efforts and action necessary for BSTN to
remain current under the reporting requirements of the Exchange Act and for BSTN
Shares to remain subject to quotation on the OTC:BB or any successor national
quotation system;

(b) BSTN shall direct is counsel to timely issue any appropriate legal opinion
under the Act for the benefit of the Shareholders with respect to the BSTN
Shares; and (c) BSTN will take no action to terminate its registration under
Section 12(g) the Exchange Act.

ARTICLE 11. TERMINATION

This Option Agreement may be terminated by: (i) mutual consent in writing; or
(ii) Shareholders, BSTN or PBRC if there has been a material misrepresentation
or material breach of any warranty or covenant by any other party, specifically
including the requirement that PBRC satisfy its obligations to deliver PBRC
Financial Statements as required under this Option Agreement or the failure of
BSTN to fulfill its obligations to Shareholders.

ARTICLE 12. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

The representations and warranties of the Shareholders, BSTN and PBRC herein
shall survive the execution and delivery of this Option Agreement.

ARTICLE 13. MISCELLANEOUS PROVISIONS.

13.1. ARBITRATION. Any controversy arising between the parties or any person
claiming under either of them relating to this Agreement or the performance or
breach thereof exception of an action for injunctive relief brought by the
Company shall be resolved through arbitration in the State of Florida in
accordance with the then governing arbitration rules of the American Arbitration
Association in the city of West Palm Beach, Florida, and judgment or decree may
be entered upon the award made by any court of competent jurisdiction. The
parties agree that any dispute between them shall be determined by one (1)
arbitrator to be selected in accordance with the then governing arbitration
rules of the American Arbitration Association.

13.2. MEASURE OF DAMAGES. In any adverse action, the parties shall restrict
themselves to claims for compensatory damages and/or securities issued or to be
issued and no claims shall be made by any party or affiliate for lost profits,
punitive or multiple damages.

13.3. WAIVER. Any failure on the part of either party hereto to comply with any
of its obligations, agreements, or conditions hereunder may be waived in writing
by the party to whom such compliance is owed.

13.4. NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first-class certified mail, return receipt requested, or recognized
commercial courier service, as follows:

If to PBRC or Shareholders, to:

Palm Beach Rejuvenation Corporation
6685 Forrest Hill Blvd.
West Palm Beach, Florida 33401

with a copy to :

K. Michael Swann, Esquire
Snyderburn, Rishoi & Swann
301 East Pine Street
Suite 1020, Capitol Plaza II
Orlando, Florida 32801

If to BSTN, to:

Thomas J. Craft, Jr., President
Bio Standard Corporation
301 Clematis Street, Suite 3000
West Palm Beach, Florida 33401

with a copy to:

Richard Rubin
730 Fifth Avenue, Suite 911
New York, New York 10019

13.5. GOVERNING LAWS. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida.

13.6. ASSIGNMENT. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their successors and assigns; provided, however,
that any assignment by either party of its rights under this Agreement without
the written consent of the other party shall be void.

13.7. COUNTERPARTS. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.

13.8. REVIEW OF AGREEMENT. Each party acknowledges that it has had time to
review this Agreement and those related agreements referenced herein, and as
desired, consult with counsel. In the interpretation of this Agreement, no
adverse presumption shall be made against any party on the basis that it has
prepared, or participated in the preparation of, this Agreement.

13.9. SCHEDULES. All schedules attached hereto, if any, shall be acknowledged by
each party by signature or initials thereon and shall be dated.

SIGNATURE PAGE TO AGREEMENT BETWEEN PBRC, BSTN AND THE SHAREHOLDERS OF PBRC IN
WITNESS WHEREOF, the parties have executed this Agreement.

Palm Beach Rejuvenation Corporation Bio Standard Corporation

By: /s/ Joe Raich                                     By: /s/ Thomas J. Craft,
Jr., President

Exhibit A

Shareholders of Palm Beach Rejuvenation Corporation

Glenn Stephanos            Joe Raich

By: /s/Glenn Stephanos By: /s/Joe Raich